Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
	Please delete the paragraph beginning at column 1 line 6 of the specification and add the below paragraph at column 1 line 6 of the specification:
	--This application, filed on 05/24/2019, is a continuation reissue of 15/836,885, filed on 12/10/2017, now RE47,474, and a reissue of 12/368,911, filed on 02/10/2009, now U.S. Pat. No. 8,100,365. RE47,474 is a reissue of 12/368,911, filed on 02/10/2009, now U.S. Pat. No. 8,100,365, which is a Continuation in Part of 12/352,683 entitled “Intelligent Ballistic Parachute System with Fuel Discharge”, filed on 01/13/2009, now U.S. Pat. No. 8,056,861.--  
	The above amendment was necessary to properly serve notice that the present application is a continuation reissue of RE47,474 and a reissue of original; U.S. Patent No. 8,100,365. This amendment is made relative to the specification of the original –‘365 patent and not the parent reissue RE47,474. 

Reasons for Allowance
	The prior art fails to disclose, suggest, or otherwise  make obvious an aircraft having a whole-aircraft ballistic parachute, memories with machine-readable instructions stored thereon, a processor configured to read and execute a portion of the instructions, where the aircraft is configured to perform a method including based on an occupant pulling on a pull-handle receiving a parachute deployment request from an occupant, and then based on receipt of the request performing an action and deploying the parachute; the instructions include based on occupant pulling on pull handle  using the autopilot to increase altitude of the aircraft; where the pull handle is configured to be pulled a 1st and 2nd time; where the pull handle is configured to function as a 1st interface to a processor when the pull handle is pulled the 1st time and functions as a 2nd interface to a processor when the pull handle is pulled the 2nd time; where the instructions include based on pull handle pulled the 1st time performing an analysis to determine whether a 2nd action needs to be performed; and based on pull handle being pulled the 2nd time activate deployment of the parachute regardless of whether the analysis determines a 2nd action needs to be performed, as claimed in claim 21.
	The prior art fails to disclose, suggest, or otherwise  make obvious an aircraft having a whole-aircraft ballistic parachute, memories with machine-readable instructions stored thereon, a processor configured to read and execute a portion of the instructions, where the aircraft is configured to perform a method including based on an occupant pulling on a pull-handle receiving a parachute deployment request from an occupant, and then based on receipt of the request performing a 1st action and deploying the parachute; the instructions include based on occupant pulling on pull handle  using the autopilot to increase altitude of the aircraft; where the pull handle is configured to be pulled a 1st and 2nd time; where the pull handle is configured to function as a 1st interface to a processor when the pull handle is pulled the 1st time and functions as a 2nd interface to a processor when the pull handle is pulled the 2nd time; where the instructions include based on pull handle pulled the 1st time performing a 2nd action; and based on pull handle being pulled the 2nd time performing a 3rd action regardless of whether the 2nd action has been performed, as claimed in claim 28.
The prior art fails to disclose, suggest, or otherwise  make obvious an aircraft having a whole-aircraft ballistic parachute, memories with machine-readable instructions stored thereon, a processor configured to read and execute a portion of the instructions, where the aircraft is configured to perform a method including based on an occupant pulling on a pull-handle receiving a parachute deployment request from an occupant, and then based on receipt of the request performing an action and deploying the parachute; the instructions include based on occupant pulling on pull handle  commanding the autopilot to initiate a climb; after commanding the climb then based upon a reference airspeed activate deployment of the parachute, where the reference airspeed exceeds a predetermined airspeed at which the aircraft can fly, and the instructions further include performing a 2nd action based upon the predetermined airspeed, as claimed in claim 50.
The prior art fails to disclose, suggest, or otherwise  make obvious an aircraft having a whole-aircraft ballistic parachute configured to deploy based on an electrical signal, memories with machine-readable instructions stored thereon, a processor configured to read and execute a portion of the instructions, where the aircraft is configured to perform a method including based on an occupant pulling on a pull-handle receiving a parachute deployment request from an occupant, and then based on receipt of the request performing an action and deploying the parachute; the instructions include based on occupant pulling on pull handle  commanding the autopilot to initiate a climb; where the electrical signal is based on whether the occupant has pulled on the pull handle  and a reference airspeed, which exceeds a predetermined airspeed; wherein the aircraft can fly at the predetermined airspeed; and the instructions include performing a 2nd action based on the predetermined airspeed, as claimed in claim 54.
The prior art fails to disclose, suggest, or otherwise  make obvious an aircraft having a whole-aircraft ballistic parachute, memories with machine-readable instructions stored thereon, a processor configured to read and execute a portion of the instructions, where the aircraft is configured to perform a method including based on an occupant pulling on a pull-handle receiving a parachute deployment request from an occupant, and then based on receipt of the request performing a 1st action and deploying the parachute; where the pull handle is configured to be pulled a 1st and 2nd time; where the pull handle is configured to function as a 1st interface to a processor when the pull handle is pulled the 1st time, and functions as a 2nd interface to a processor when the pull handle is pulled the 2nd time, as claimed in claim 59.

Conclusion
	Claims 21-32 and 50-59 are allowed.
	Claims 1-20 and 33-49 have been canceled.                                
           
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694. The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated
 information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /BMF/
Conferee:  /GAS/